DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,3-9,11,12,13,16,17,18 are pending in this office action.
Claims 1,3,4,11,12,13,16,18 have been amended.
Claims 2,10,14,15 are cancelled.
Claims 19,20 are new.
Response to Arguments
Applicant’s arguments with respect to amendment filed on 05/10/2022, have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1,3-9,11-13,16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et all (US 2019/0110179 A1) (hereinafter, "Lee") in view of Kim et al (US10314005B2) (hereinafter, "Kim")  in further view of Jeong et al. (WO2017099828A1) (hereinafter, "Jeong") .

Regarding claim 1, Lee teaches infrastructure equipment(Fig7 shows paging message sent from EUTRAN in step S70 to UE and Fig8 shows contents of Paging message including SI modification indication).
the paging message comprising information provided to notify the user equipment that the infrastructure equipment will send new system information to the user equipment (In [0063] step S70 is described as transmitting a paging message including a system information. Fig.9 ref. 800 shows the circuitry of [0107], eNB as in Fig9. Ref 800 to transmit SI using paging message. In [101-102] UE receives an indication of at least one SI update. [0051]- Upon receiving a change notification, the UE acquires the new system information immediately from the start of the next modification period).
and broadcast the new system information corresponding to the information in the paging message to the user equipment after receipt of the paging message by the user equipment, according to the information contained in the paging message, ([0052] -The Paging message is used to inform UEs in RRC_IDLE and UEs in RRC_CONNECTED about a system information change. If the UE receives a Paging message including the systemInfo Modification.Fig6 and [0051]-refer to “new system information” after receiving change notification. [0048]- In addition to broadcasting, E - UTRAN may provide System Information BlockType1, including the same parameter values, via dedicated signaling. eg., within an RRCConnectionReconfiguration message);
Lee does not teach, wherein the circuitry is configured to transmit the paging message to the user equipment in a Radio Resource Control (RRC) Inactive state, and 
Kim teaches, wherein the circuitry is configured to transmit the paging message to the user equipment in a Radio Resource Control (RRC) Inactive state, and (Fig 3N 3n-10 and 3n-20 depict paging in RRC inactive mode followed by Fig 3G-3g-25 maintain RRC INACTIVE State, 3g-40 SIB sent to UE from 3g-02 to 3g-01). In [0108] Fig9 Ref. 800 shows the transmitter or eNB part of wireless communication system to implement an embodiment of the present invention consisting of a processor 810, a memory 820 and a transmitter 830. In [0063] step S70 is described as transmitting a paging message including a system information. 
It would have been obvious to a person having an ordinary skill in the art before the effective date of the claimed invention to modify the system of Lee wherein the circuitry is configured to transmit the paging message to the user equipment in a Radio Resource Control (RRC) Inactive state, as disclosed by Kim to minimize latency as well as to reduce signaling load. Transitions from RRC Inactive to Connected is very quick as UE Context is stored at gNB and UE.
Lee does not teach, wherein the new system information pertains to a new service delivered by the infrastructure equipment. 
Jeong teaches wherein the new system information pertains to a new service delivered by the infrastructure equipment. (In [0071], acquisition of system information from the new serving cell, based on the embodiment in [0070] where the master UE 502a and/or the eNB 504 described).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee wherein the new system information pertains to a new service delivered by the infrastructure equipment as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].

Regarding claim 3, Lee teaches the infrastructure equipment of claim 1, wherein the circuitry is configured to broadcast the paging message to the user equipment in an RRC idle state. ([0052] -The Paging message is used to inform UEs in RRC_IDLE and UEs in RRC_CONNECTED about a system information change).

Regarding claim 4, Lee teaches the infrastructure equipment of claim 1, wherein the circuitry is configured to broadcast the paging message to the user equipment in an RRC connected state. ([0052] -The Paging message is used to inform UEs in RRC_IDLE and UEs in RRC_CONNECTED about a system information change. If the UE receives a Paging message including the systemInfo Modification.)

Regarding claim 5, Lee teaches wherein the information comprises service indication information. (In specification “service indication” in [page-6, para 5] refers to identifier to known SIB structure. Lee teaches in Table-1 showing Paging sequence and in [0078] if the scheduling InfoList indicates that System Information Block Type10 is present, [0079] acquire SystemInformation BlockType10 where SIB10 is a SIB comprising structure information).

Regarding claim 6, Lee teaches wherein the information comprises SIB structure information. (Table-1 shows Paging sequence and in [0078] if the scheduling InfoList indicates that System Information Block Type10 is present, [0079] acquire SystemInformation BlockType10 where SIB10 is a SIB comprising structure information).

Regarding claim 7, Lee teaches wherein the information comprises a SIB validity duration information. (in [0050], System information validity (=SIB validity) and notification of changes is described. System information may be transmitted a number of times with the same content within a modification period, as defined by its scheduling. SI is described in [0047]).

Regarding claim 8, Lee teaches wherein the information comprises a broadcast timing information. ([0055] If no paging message is received by the UE during a modification period, the UE may assume that no change of system information will occur at the next modification period boundary (= broadcast timing)).

Regarding claim 9, Lee teaches wherein the information comprises a target list in-formation. ([0063] E - UTRAN may address multiple UEs (=target list-in) within a Paging message by including one PagingRecord for each UE).

Regarding claim 11, Lee teaches the infrastructure equipment of claim 1, wherein the circuitry is configured to transmit the new system information in the form of an umbrella SIB (From specification Para-10 describes transmission of system information as “umbrella SIB”. [0051]-refer to “new system information” after receiving change notification).

Regarding claim 12, Lee teaches the infrastructure equipment of claim 1, wherein each of the umbrella SIBs includes new system information. (From specification Para-10 describes transmission of system information as “umbrella SIB”. [0047] System information (SI) is described. System information is divided into the MasterInformationBlock (MIB) and a number of System Information Blocks (SIBs). [0051]-refer to “new system information” after receiving change notification).
Lee does not teach umbrella SIBs includes new system information related to the new service.
Jeong teaches umbrella SIBs include system information related to the new service (In [0071], acquisition of system information from the new serving cell, based on the embodiment in [0070] where the master UE 502a and/or the eNB 504 described).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee umbrella SIBs include system information related to the new service as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].

Regarding claim 13, Lee teaches electronic device comprising circuitry configured to receive a paging message from an infrastructure equipment ([0108] Fig9 900 shows the receiver or UE part of wireless communication system to implement an embodiment of the present invention where invention related to (in Summary) consisting of a processor 910, a memory 
920 and a transceiver 930.In [0063] step S70 is described as transmitting a paging message including a system information).
the paging message comprising information provided to notify the electronic device that the infrastructure equipment will send new system information to the user equipment (In Fig9, Ref 900 shows UE receives an indication of at least one SI update and in [102] in step S100, the UE receives an indication of at least one of SI update. In [0063] step S70 is described as transmitting a paging message including a system information).
wherein the new system information corresponding to the information in the paging message is broadcast to the electronic device after receipt of the paging message corresponding to the information in the paging message and, ([0052] -The Paging message is used to inform UEs in RRC_IDLE and UEs in RRC_CONNECTED about a system information change. If the UE receives a Paging message including the systemInfo Modification.Fig6 and [0051]-refer to “new system information” after receiving change notification. [0048]- In addition to broadcasting, E - UTRAN may provide System Information BlockType1, including the same parameter values, via dedicated signaling. eg., within an RRCConnectionReconfiguration message);
Lee does not teach, wherein the circuitry is configured to receive the paging message from the infrastructure equipment while being in a Radio Resource Control (RRC) Inactive state,
Kim teaches, wherein the circuitry is configured to receive the paging message from the infrastructure equipment while being in a Radio Resource Control (RRC) Inactive state, (Fig 3N 3n-10 and 3n-20 depict paging in RRC inactive mode followed by Fig 3G-3g-25 maintain RRC INACTIVE State, 3g-40 SIB sent to UE from 3g-02 to 3g-01). In [0108] Fig9 Ref. 800 shows the transmitter or eNB part of wireless communication system to implement an embodiment of the present invention consisting of a processor 810, a memory 820 and a transmitter 830. In [0063] step S70 is described as transmitting a paging message including a system information. 
It would have been obvious to a person having an ordinary skill in the art before the effective date of the claimed invention to modify the system of Lee wherein the circuitry is configured to receive the paging message from the infrastructure equipment while being in a Radio Resource Control (RRC) Inactive state, as disclosed by Kim to minimize latency as well as to reduce signaling load. Transitions from RRC Inactive to Connected is very quick as UE Context is stored at gNB and UE.
Lee does not teach wherein the new system information pertains to a new service deliverable to the electronic device by the infrastructure equipment.
Jeong teaches wherein the new system information pertains to a new service deliverable to the electronic device by the infrastructure equipment. (In [0071], acquisition of system information from the new serving cell, based on the embodiment in [0070] where the master UE 502a and/or the eNB 504 described).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee wherein the new system information pertains to a new service deliverable to the electronic device by the infrastructure equipment as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].

Regarding claim 16, Lee teaches wherein the circuitry is configured to receive the new system information in the form of an umbrella SIB (From spec para-10, transmission of system information (e.g. umbrella SIB). In [0108] Fig9 900 shows the receiver or UE part of wireless communication system to implement an embodiment of the present invention consisting of a processor 910, a memory 920 and a transceiver 930. [0051]-refer to “new system information” after receiving change notification.).

Regarding claim 18, Lee teaches A method comprising transmitting a paging message from an infrastructure equipment to a user equipment (Fig7 shows paging message sent from EUTRAN in step S70 to UE and Fig8 shows contents of Paging message including SI modification indication).
 	the paging message comprising information provided to notify the user equipment that the infrastructure equipment will send new system information to the user equipment (In [0063] step S70 is described as transmitting a paging message including a system information. Fig.9 ref. 800 shows the circuitry of [0107], eNB as in Fig9. Ref 800 to transmit SI using paging message. In [101-102] UE receives an indication of at least one SI update).
wherein the new system information corresponding to the information in the paging message is broadcast from the infrastructure equipment to the user equipment after receipt of the paging message by the user equipment according to the information contained in the paging message, and ([0052] -The Paging message is used to inform UEs in RRC_IDLE and UEs in RRC_CONNECTED about a system information change. If the UE receives a Paging message including the systemInfo Modification.Fig6 and [0051]-refer to “new system information” after receiving change notification. [0048]- In addition to broadcasting, E - UTRAN may provide System Information BlockType1, including the same parameter values, via dedicated signaling. eg., within an RRCConnectionReconfiguration message);
Lee does not teach, wherein the infrastructure equipment transmits the paging message to the user equipment in a Radio Resource Control (RRC) Inactive state,
Kim teaches, wherein the infrastructure equipment transmits the paging message to the user equipment in a Radio Resource Control (RRC) Inactive state, (Fig 3N 3n-10 and 3n-20 depict paging in RRC inactive mode followed by Fig 3G-3g-25 maintain RRC INACTIVE State, 3g-40 SIB sent to UE from 3g-02 to 3g-01). In [0108] Fig9 Ref. 800 shows the transmitter or eNB part of wireless communication system to implement an embodiment of the present invention consisting of a processor 810, a memory 820 and a transmitter 830. In [0063] step S70 is described as transmitting a paging message including a system information. 
It would have been obvious to a person having an ordinary skill in the art before the effective date of the claimed invention to modify the system of Lee wherein the infrastructure equipment transmits the paging message to the user equipment in a Radio Resource Control (RRC) Inactive state, as disclosed by Kim to minimize latency as well as to reduce signaling load. Transitions from RRC Inactive to Connected is very quick as UE Context is stored at gNB and UE.
Lee does not teach wherein the new system information pertains to a new service provided by the infrastructure equipment to the user equipment.
Jeong teaches wherein the new system information pertains to a new service provided by the infrastructure equipment to the user equipment. (In [0071], acquisition of system information from the new serving cell, based on the embodiment in [0070] where the master UE 502a and/or the eNB 504 described).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee wherein the new system information pertains to a new service provided by the infrastructure equipment to the user equipment as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].

Claims 17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et all (US 2019/0110179 A1) (hereinafter, "Lee") in view of Kim et al (US10314005B2) (hereinafter, "Kim")  in further view of Jeong et al. (WO2017099828A1) (hereinafter, "Jeong")  in further view of DAMNJANOVIC et al.  (US 2018 / 0336789 A1).

Regarding claim 17, Lee in view of Kim and Jeong does not teach, electronic device of claim 13, wherein the electronic device is an unmanned aerial vehicle.
Damnjanovic teaches electronic device of claim 13, wherein the electronic device is an unmanned aerial vehicle. ([ 0021] According to various aspects, FIG. 1 illustrates an exemplary wireless communications system 100 in which a drone user equipment (UE) may operate devices such as UAVs)
It would have been obvious to a person having an ordinary skill in the art before the effective date of the claimed invention to modify the system of Lee in view of Kim and Jeong to use electronic device of claim 13, wherein the electronic device is an unmanned aerial vehicle as taught by Damnjanovic, to use system information in communication with drones to accurately determine the relationship between the drone and the no-fly zone through system information conveyed via paging for better management.

Regarding claim 19, Lee in view of Kim and Jeong does not teach, the infrastructure equipment of claim 1, wherein the user equipment is part of an unmanned aerial vehicle, and wherein infrastructure equipment and the user equipment of the unmanned aerial vehicle communicate via aerial cell coverage and via terrestrial cell coverage. 
Damnjanovic teaches, the infrastructure equipment of claim 1, wherein the user equipment is part of an unmanned aerial vehicle, and wherein infrastructure equipment and the user equipment of the unmanned aerial vehicle communicate via aerial cell coverage and via terrestrial cell coverage ([0021]-According to various aspects, FIG. 1 illustrates an exemplary wireless communications system 100 in which a drone user equipment (UE) may operate. For example, in various embodiments, the wireless communications system 100 may be configured as a wireless wide area network (WWAN), such as a cellular network, that can utilize mobile telecommunication cellular network technology to enable wireless mobile devices, such as UAVs (=unmanned aerial vehicle) (=device 110 of Fig1).
[0023] The wireless air interfaces associated with each base station 120, and therefore the antenna arrays 122a, 122b, 122c associated with each base station 120, may operate according to one or more of several radio access technologies (RATs) depending on the network. A CDMA network may implement a RAT such as Universal Terrestrial Radio Access (UTRA)) (=terrestrial cell coverage).
It would have been obvious to a person having an ordinary skill in the art before the effective date of the claimed invention to modify the system of Lee in view of Kim and Jeong to use The infrastructure equipment of claim 1, wherein the user equipment is part of an unmanned aerial vehicle, and wherein infrastructure equipment and the user equipment of the unmanned aerial vehicle communicate via aerial cell coverage and via terrestrial cell coverages taught by Damnjanovic, to use system information in communication with drones  to accurately determine the relationship between the drone and the no-fly zone through system information conveyed via paging for better management.

Regarding Claim 20, Lee in view of Kim and Jeong does not teach, the infrastructure equipment of claim 19, wherein the aerial coverage is dynamically changeable in size based on height of the unmanned aerial vehicle. 
Damnjanovic teaches, the infrastructure equipment of claim 19, wherein the aerial coverage is dynamically changeable in size based on height of the unmanned aerial vehicle ([0039]- For example , in various embodiments , the drone UE may indicate the switch to a ground UE or other suitable non - drone UE upon landing , upon crossing below a particular height threshold ( eg., the same or a different height threshold than used as the trigger to report the drone UE indicator ).
It would have been obvious to a person having an ordinary skill in the art before the effective date of the claimed invention to modify the system of Lee in view of Kim and Jeong to use the infrastructure equipment of claim 19, wherein the aerial coverage is dynamically changeable in size based on height of the unmanned aerial vehicle as taught by Damnjanovic, to use system information in communication with drones  to accurately determine the relationship between the drone and the no-fly zone through system information conveyed via paging for better management.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 4132                   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478